Name: Commission Regulation (EEC) No 2286/86 of 22 July 1986 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 86 Official Journal of the European Communities No L 200/ 19 COMMISSION REGULATION (EEC) No 2286/86 of 22 July 1986 concerning the stopping of fishing for cod by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3730/85 of 20 December 1985, allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen (3), as last amended by Regulation (EEC) No 1 14/86 (4), provides for cod quotas for 1986 ; Whereas, in order to ensure compliance with the pro ­ visions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Com ­ mission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I and II (Norwegian waters North of 62 ° N) by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1986 ; whereas Germany has prohibited fishing for this stock as from 8 July 1986 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I and II (Norwegian waters North of 62 ° N) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1986 . Fishing for cod in the waters of ICES divisions I and II (Norwegian waters North of 62 ° N) by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ ti6ned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . (*) OJ No L 361 , 31 . 12. 1985, p. 42. (3) OJ No L 361 , 31 . 12. 1985, p. 66 . (4) OJ No L 17, 23 . 1 . 1986, p. 4.